      Case: 1:16-cv-01102-PAG Doc #: 81 Filed: 10/26/18 1 of 3. PageID #: 1544



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DEBORAH MEREDITH,                                      )
                                                       )      1:16-cv-01102-PAG
                       Plaintiff,                      )
                                                       )      Judge Gaughan
        v.                                             )
                                                       )
UNITED COLLECTION BUREAU, INC.,                        )
                                                       )
                       Defendant.                      )

                           JOINT NOTICE OF SETTLEMENT

        Plaintiff Deborah Meredith and Defendant United Collection Bureau, Inc. (the “Parties”)

hereby provide notice that the Parties have reached an agreement in principle to settle this dispute.

The Parties are in the process of finalizing the settlement and drafting the settlement documents.

As such, the Parties respectfully request the Court stay all deadlines in this matter for 30 days to

allow the Parties to complete their negotiations and settlement documents.

        Respectfully submitted this 26th day of October, 2018.


UNITED COLLECTION BUREAU, INC.                     DEBORAH MEREDITH

By: s/ Meagan A. Mihalko                           By:    s/ Alexander H. Burke
Keith J. Barnett (admitted pro hac vice)           Alexander H. Burke (pro hac vice)
Lindsey B. Mann (admitted pro hac vice)            BURKE LAW OFFICES, LLC
TROUTMAN SANDERS LLP                               155 N. Michigan Ave., Suite 9020
600 Peachtree Street NE, Suite 3000                Chicago, IL 60601
Atlanta, GA 30308                                  Telephone: (312) 729-5288
(404) 885-3000                                     Facsimile: (312) 729-5289
keith.barnett@troutmansanders.com                  aburke@burkelawllc.com
lindsey.mann@troutmansanders.com
                                                   Larry P. Smith (pro hac vice)
Ethan G. Ostroff (admitted pro hac vice)           David Marco (pro hac vice)
TROUTMAN SANDERS LLP                               SMITHMARCO, P.C.
222 Central Park Ave., Suite 2000                  55 W. Monroe St., Suite 1200
Virginia Beach, Virginia 23462                     Chicago, IL 60603
(757) 687-7500


                                                  1
36786962v1
      Case: 1:16-cv-01102-PAG Doc #: 81 Filed: 10/26/18 2 of 3. PageID #: 1545



ethan.ostroff@troutmansanders.com            Telephone: (888) 822-1777
                                             Facsimile: (888) 418-1277
Meagan A. Mihalko (admitted pro hac vice)    lsmith@smithmarco.com
TROUTMAN SANDERS LLP                         dmarco@smithmarco.com
1001 Haxall Pt., Suite 1500
Richmond, VA 23219                           Mitchel E. Luxenburg
(804) 697-1281                               LUXENBURG & LEVIN, LLC
meagan.mihalko@troutman.com                  23875 Commerce Park, Ste. 105
                                             P.O. Box 22282
Jason P. Ferrante                            Beachwood, OH 44122
MARSHALL DENNEHEY WARNER                     Telephone: (216) 452-9301
COLEMAN & GOGGIN                             Facsimile: (866) 551-7791
127 Public Square, Suite 3510                mitch@mluxlaw.com
Cleveland, OH 44114
(216) 912-3808                               Counsel for Plaintiff
JPFerrante@MDWCG.com

 Counsel for Defendant




                                            2
36786962v1
      Case: 1:16-cv-01102-PAG Doc #: 81 Filed: 10/26/18 3 of 3. PageID #: 1546



                                 CERTIFICATE OF SERVICE

        I hereby certify that, on October 26, 2018, I caused the foregoing to be electronically filed

with the Clerk of the United States District Court for the Northern District of Ohio using the

CM/ECF system, which will send notification of such filing to all counsel of record.


                                              /s/ Meagan A. Mihalko


                                              Attorney for Defendant
                                              United Collection Bureau, Inc.




                                                 3
36786962v1
